51 P.3d 674 (2002)
183 Or.App. 235
Peter Clinton ROSSI, Appellant,
v.
Andy R. JACKSON, Sheriff, Respondent.
01CV0393; A116530.
Court of Appeals of Oregon.
Submitted on Record and Brief June 7, 2002.
Decided August 7, 2002.
Peter Clinton Rossi pro se.
No appearance for respondent.
Before EDMONDS, Presiding Judge, and ARMSTRONG and KISTLER, Judges.
PER CURIAM.
Respondent, the Coos County Sheriff, revoked appellant's concealed handgun license. The trial court upheld the revocation, and appellant appeals. ORS 166.293(2) permits a sheriff to deny a license if the sheriff has reasonable grounds to believe
"that the applicant has been or is reasonably likely to be a danger to self or others, or to the community at large, as a result of the applicant's mental or psychological state, as demonstrated by past pattern of behavior or participation in incidents involving unlawful violence or threats of unlawful violence." (Emphasis added.)
Any act or condition that would justify denial of a license is also cause for revoking a license. ORS 166.293(3)(a).
Respondent revoked appellant's license based on a single incident that could well give reason to believe that appellant may be a danger to self or others. However, the statute requires that appellant's mental state be demonstrated by a "past pattern of behavior or participation in incidents" before revocation is authorized. A single incident does not constitute a pattern, nor does it show participation in "incidents." There is insufficient evidence in this record to demonstrate that appellant's mental or psychological state satisfies the statutory standard for revocation of his license.
Reversed and remanded with instructions to order license reinstated.